                                        Case 3:20-cr-00253-JO                           Document 5                  Filed 07/23/20                 Page 1 of 2




                                                              UNITED sTATns DlsTRICT couRT
                                                                 FOR THE DISTRICT OF OREGON

                  UNITED STATES OF AMERICA                                                                                                ORDER SETTING CONDITIONS
                                        V.                                                                                                              OF RELEASE

                  Josei)h Lagalo                                                                                                            Case Niimbei.: 3 :20-CR-00253-JO-1


              IT IS ORDERED that the I.elease of the defendaiit is subject to the following conditions:

    t~ (1)             Tlie defendant shall not commit any offense ill violation of fedei.al, state oi. local law while on release in tliis case.
f       (2)            'The defendant m`ist coopei.ate in the col]ectioii of a DNA sample if the collection is aiithorized by 42 U.S.C § 14135a.
    . (3)             The defeiidaut shall immediately advise the court throiigh preti.ial services oi. defense counsel in writing of any change in
                         address and telephone mlmbel..
    ~ (4)             Tlle defendant shall appear at all pi.oceedings as I.equiii.ed al`d shall sui.I.endei. fol` sei.vice of any sentence inposed as dii.ected.
                         The defendant shall next appear as dii.ected by U.S. District Cou].I.

                                                                              Additioiial Co)idition's of Release

              IT IS FURTRER ORDERED that the defendant be 1.eleased pi.ovjded that the d
                                                                                                                            quit:##ife%#a;4                                                -,t±,±4
                                                                                                                                                                                     ir3t)re-
    _         .     6erxp]5fwith*kerfelfowingr3urfeirfu©
         ~.          Do not enter witlrin a five~bloc-k 1.adius of the tJ.S. Couithouse at 1000 S.W. Thii.d Avenue, Pot.tland,
                        97204 unless on offlcial court business.


                                                  Advice of Penftlties nn{l Sanctiolis
              T0 TI-IE DEFENDANT:
                      YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS :
                          A violation {)r` any of the t`oregoii`g conditions of release may I.esult jn tlre inimediate issii'dnce ol.` a wai.rant for your arrest, a revocation of
              i.elease, an ordei. of clelention, for.f`ei(Lire of hond, ai`d a prosec\itioii foi. coiiteiiipt of coiirt all(I coLIld I.esiilt in a tei.in of` i)nprisonment, a rille, or I)oth.
                          Tl`e commission ot`any crime while on pi.e-lri`dl I.elease may resillt in all addjtioiial sentei`ce to a tei.in of` iniprisonment of not inore t(`€in ten
              yeai-s, if the off`ense is a felony; or a lei.in ot`imprisoiimei`t of`i`ot more than one yeai., if`the offense js a misdeineanoi.. This sentence shall be in additioli
              (o ally other seiitei`ce.
                          Feclei.al law makes it a orimepiilijsliab]e by up to tell yeai.s of`inprisonmeiit, atid a $250,000 fine oi. bcitli lo intimidate oi. attemi]t to ill(ii`iida(e
              a witi`ess, victim, jLiror, inf`oi.iiiant or officer of the coui.I, oi. to obs(rtict a ciimina] investigatioii. I( is also a ct.ime p`unisl`able by `ip to tell yea].s of
              iiilpi.isolinienL, a $250,000 fine or botl`, to tai`iper with a witi`ess, victim or informant, oi. to I.etali`ate against a witness, victim or inforinant, or to threaten
              Oi. a[temiit to clo sO.


                          If` after release, you kiiowingly fail to appei`r as req`iired by tlie con{ljtjoiis of release, oi. tci s`irreirdei. for the service of sentence, you may be
              prosecii(ed for i-ailing to.!`ppear or slii.I.en(ler and additional putiishnient may.L)e imposed.    If yoii `dL.e col)victed of:
              (i)          ah of`feLise ptii`ishable by death, Life irmpi.isoiiment, oi' impi.isonmei`t for a tei.lil of fifteell yeai.s or i``oi.e, yoii sliall be fined not moi.e than
                          $250,000 o.r iiliprisoiied I.or no more tl]an ten years, or both;
              (2)           all offeiise piil}ishableby iniprisonmei`t for a term of`five yeal.§ ormore, b`it less than fifteen yenrs, you shall be fii`e{l iiot niore thali $250>000
                          or iinpL.isoi`ed t`or no ii]oi.e than five yeai.s, oi. botl`;
              (3)          ally otl`ei. felony, you shall be filled not i}iore tl`aii $250,000 o]. imprisoiied ]io more thaii two ye`drs, or both;
              (4)          a misdemeaiio]`, you shall be rmetl iiot more than s loo,000 or imprisoiied iiot iiiore [haii one yeai., or both;

                          A teirm of imprisoi`ment imL]osed for faiLiire to ai]peai. or siirreiider shall be ill nddilion to the sel`tellce t`or ally otlier offense.        In acldi(ioJ1, a
              failui`e to appear n`ay resiilt in [lie forfeiLiire of` any bontl posted.
                       Case 3:20-cr-00253-JO                             Document 5                 Filed 07/23/20                  Page 2 of 2



                                                                    Acl{i`owle{lgliieiit of Defeiidnnt


           I ackJi()wledge (I`a( I am tl`e clefeiidai`t in (liis case all(I ll`at I am a\vai.e of`(he coi`ditiot`s of`i-elease.   I promise (c> obey all con(litioi`s ol`
release, (o ai)pear as directed, and to s`iri.eL`der for sel.vice of`al`y sentence ii`ii)osc(I,      I ai`` aware of the penalties i`i`(I salictio[is se( foilh :`bove.




                                                                                                                              City, State & Zip


Special Needs Fiiidiiig:
Based upoii the above conditioiis, ii`cliiding the coiiditions I.elaLing to:
I          Alcohol detectioii
I          Di.iig detection
n           coinpu[ei. iT`Oi`iloring
The Collr( is I.easoiiably assiii.ed tlie defeildant will ai)peal. as (lil-ecte(I and iiot pose a dai`gel. [o (he coiiiiiiuiiily or ally othei. pet.son.


I)irec(io[is to tlie United States ivlarslifil
in          The defendai`t is ORDERED I.eleased after pi.ocessing.
I          The defendaiit is ORDERED temi)ol.ai.ily released.
I          The Uiiited States Mat.shat is ORDERED to keep the defeildant in ciisto(ly iintil notified by the clei.k, Pi.eti.jal Sei.vices oi.
           jildicial officci. that tl`e defendaiit has posted bond ai`d/oi. complied with all othei. coiiditioiis for I.elease incliiding space
           availability a( a commilnity col.I.ectious cei`[et. oi. resi(lential ti.eat[`ieiit facility.                 If still in ciistody, the defeiidalit .sl`all be
                                                                                                                         at




                                                                                                                    Sigi`atiH.e of Jiidicial Of`ficer

                                                                                                                          Jolm V. Acosta
                                                                                                                        U.S. Magjsti.ate Judge

                                                                                                                Naine and Title of Jiidicial Offlcer




cc :        Defelidant
           US Atloi.ney
           US Mai.sl`al
           PI-eti.lal Set.vices




2
